PER CURIAM.
We affirm in open court the conviction of the appellant, an alien crewman who wilfully remained in the United States in excess of the number of days allowed by his conditional landing permit. Immigration and Nationality Act of 1952, § 252(c), 8 U.S.C.A. § 1282(c). The appellant argues that he should have been prosecuted in the judicial district where his permit expired, and not in Connecticut, where he was apprehended. On very similar facts, however, the Supreme Court held in United States v. Cores, 1958, 356 U.S. 405, 78 S.Ct. 875, 2 L.Ed.2d 873, that the offense was a “continuing crime,” and that venue was proper wherever the defendant could be found.